Citation Nr: 0604970	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-02 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus for 
accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from March 1964 to February 1972.  
The veteran died in 1998, and is survived by the appellant, 
his spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The October 2002 RO decision denied 
the benefit sought on appeal.  

A May 1999 RO decision, in pertinent part, established 
eligibility for VA Dependents' Educational Assistance and 
denied a claim for dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318.  
An August 2000 RO decision granted a claim of entitlement to 
service connection for the cause of the veteran's death.  A 
September 2000 RO decision denied a claim for compensation 
under 38 U.S.C.A. § 1151 for a fracture of the right humerus 
for accrued benefits purposes.  These matters are not before 
the Board.  


FINDINGS OF FACT

1.  Service connection for diabetes mellitus was denied by an 
RO decision dated in January 1984.  

2.  A December 1997 RO decision found that no new and 
material evidence had been submitted to reopen a claim of 
service connection for diabetes mellitus.  

3.  In March 1998, the veteran terminated his appeal with 
regard to issues not pertinent to the instant matter.  

4.  The veteran died in 1998 with no pending petition to 
reopen a claim for service connection for diabetes mellitus.  

5.  The appellant's claim for service connection for diabetes 
mellitus for accrued benefits purposes was received in July 
2002, more than one year after the veteran's August 1998 
death; at the time of his death, the veteran was not eligible 
for, and he was not in receipt of, service connection for 
diabetes mellitus.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for diabetes mellitus, for accrued benefits 
purposes, are not met.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2005); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Veterans Claims Assistance Act of 
2000 (VCAA) is not applicable in all cases.  The Court also 
held that the VCAA is inapplicable to a matter of pure 
statutory interpretation.  See Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000).  With respect to the claim on appeal, VA 
law and the evidence of record at the time of the veteran's 
death are dispositive.  Thus, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  The Court has also concluded that the 
VCAA was not applicable where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate her claim and that no additional assistance 
would aid in further developing such claim.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001). 

VA is not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  Such 
is the case here.  

This case involves the application of the law to the evidence 
of record at the time of the veteran's death, and as in Smith 
does not implicate the VCAA.  Furthermore, there is no 
development which would substantiate the claim on appeal 
because the only pertinent evidence of record is that which 
was of record at the time of the veteran's death, or within a 
year there after, and the claim on appeal was not timely 
filed, as detailed below.  Accordingly, the claim must be 
denied as a matter of law.  Sabonis v. Brown, at 430.  

The Merits of the Claim

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death and due and unpaid for a period not to 
exceed two years.  38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. 3.1000(a) (2005).  

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  136 F.3d 1296, 1299 (Fed. Cir. 
1998).  The Federal Circuit noted that "a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own 
application." Id. at 1300.  

An application for accrued benefits must be filed within 1 
year after the date of the veteran's death.  38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c); see Zevalkink v. Brown, 102 
F.3d 1242 (Fed. Cir. 1996) (noting that an accrued benefits 
claim is derivative of the veteran's claim).  There is no 
basis for an accrued benefits claim, unless the individual 
from whom the accrued benefits claim derives had a claim for 
VA benefits pending at the time of death.  Jones v. West, at 
1300 (Fed. Cir. 1998).

The record demonstrates that service connection for diabetes 
mellitus was denied by an RO decision dated in January 1984.  
Notice of the decision was issued to the veteran, he did not 
appeal, and the matter became final.  

A December 1997 RO decision found that no new and material 
evidence had been submitted to reopen a claim of service 
connection for diabetes mellitus.  Notice of the decision was 
issued to the veteran, who did not initiate an appeal, and 
the matter became final.  

In March 1998, the veteran terminated an existing appeal 
which had been limited to two claims for increased ratings 
for service-connected disabilities, neither of which are 
pertinent to the claim on appeal.  The veteran died in the 
latter part of 1998.  He had no pending petition to reopen a 
claim for service connection for diabetes mellitus, and he 
was not otherwise eligible for, or in receipt of, service 
connection for diabetes mellitus.  

The appellant's claim for service connection for diabetes 
mellitus for accrued benefits purposes was received in July 
2002, more than one year after the veteran's  death.  There 
is no evidence indicating that the appellant submitted a 
claim within one year of the veteran's death, nor does she 
assert that any such claim was filed.  



Therefore, the threshold legal criteria for establishing 
entitlement to accrued benefits are not met, and the appeal 
must be denied because of the absence of legal merit.  
Sabonis v. Brown, at 430.  That is, there is absent any 
evidence that the veteran had a claim pending for any VA 
benefits at the time of his death, or that the appellant 
filed her derivative claim within the specified time to do 
so.  

Accordingly, there is no legal basis to the appellant's claim 
for service connection for diabetes mellitus for accrued 
benefits purposes.  It is the law and the evidence of record 
at the time of the veteran's death which is dispositive in 
this case.  Entitlement to service connection for diabetes 
mellitus for accrued benefits purposes is denied due to the 
absence of legal merit.  Sabonis v. Brown, at 430.  The claim 
on appeal is denied.  


ORDER

The claim for entitlement to service connection for diabetes 
mellitus for accrued benefits purposes is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


